DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 16 May 2022.  These drawings are acceptable.

Specification
The amendment filed 16 May 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows.
	Amending paragraph 0026 in the specification to remove "[i]n utilizing these methods, the base layer 23 needs to be a film that can be formed at a temperature of 80o or lower, 40o or lower, or 20o to 25o so as not to damage the adhesive on the cemented surface" represents new matter because there is no evidence that the applicants were in possession of the use of base layers that do not need to be a film formed at a temperature of 80 oC or lower.  By deleting the sentence in paragraph 0023, the base layer has been broadened to encompass embodiments not part of the disclosure as originally filed - i.e. base layers that are films formed at temperatures above 80 oC1.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Claims 1-16 are provisionally rejected under 35 U.S.C. 112(a) because the original specification, while being enabling for an optical element wherein the antireflection film is formed at a temperature of 80 oC or less, does not reasonably provide enablement for an optical element wherein the antireflection film is formed at higher temperatures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	Case law holds that applicant’s specification must be "commensurately enabling [regarding the scope of the claims]" Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990).  Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  The test for undue experimentation as to whether or not all compounds within the scope of claims 1-16 can be used as claimed and whether claims 1-16 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).  Upon applying this test to claims 1-16, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-16 read on optical elements wherein the antireflection layer is formed at any temperature while the original specification disclosed: (i) the base layer needs to be formed at 80 oC or less so as not to damage the adhesive on the cemented surface (paragraph 0026 on pages 4-5), and (ii) formation of the low refractive index layer needs to avoid high-temperature heating (paragraph 0031 on page 6).
	(b) There is no direction or guidance presented for forming any component of the antireflection film at a temperature above 80 oC.
	(c) There is an absence of working examples concerning the formation of any component of the antireflection film at a temperature above 80 oC.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-16.

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.
	The applicant argues that the amendment of the specification filed 16 May 2022 is believed to provide enablement for the claims.
	This is not persuasive because the amendment to the specification has introduced new matter into the disclosure since the base layer has been broadened to encompass embodiments including films formed at temperatures above 80 oC, a feature that was not part of the disclosure as originally filed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 units for temperatures originally cited in paragraph 0026 of the specification are understood to be degrees centigrade since that is the unit used for temperatures in the remainder of the specification.